DETAILED ACTION

Claims 1-6 are currently pending in the application and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/29/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-6 are allowed.
The following is an Examiner’s Statement of Reasons for Allowance:
The present invention relates to a memory controller and a flash memory system with a control circuit which sets each block in a flash memory to an SLC mode or an MLC mode.
The claimed invention as set forth in claim 1 recites features such as:

circuitry, wherein the circuitry 
sets a physical block in a flash memory to a first storage mode allowing information of n (n is a positive integer) bits or less to be stored in each cell or a second storage mode allowing information of more than n bits to be stored in each cell, 
configures a plurality of first physical blocks set to the first storage mode into a first group, 
configures a plurality of second physical blocks set to the second storage mode into a second group, 
allocates the plurality of first physical blocks constituting the first group to a first data block and a first redundant block, 
allocates the plurality of second physical blocks constituting the second group to a second data block and zero or more second redundant blocks, 
writes data required to be saved into the first data block, 
writes first redundant data based on the data required to be saved into the first redundant block belonging to the same first group as the first data block, 
writes replicated data of the data written into the first data block into the second data block, and 
writes second redundant data based on the replicated data into the second redundant block belonging to the same second group as the second data block, and 
a ratio of a data amount of the first redundant data to a data amount of the data required to be saved is greater than a ratio of a data amount of the second redundant data to a data amount of the replicated data.
Papandreou et al. (US-20210149592), teach controlling operation of an array of non-volatile memory cells comprising cells which are selectively configurable for single-bit and multibit storage. The method includes a memory controller selectively configuring the array for operation in a hybrid mode, in which the array comprises both cells configured for single-bit storage and cells configured for multibit storage, and a multibit mode in which all cells in the array are configured for multibit storage. The method further includes the memory controller dynamically switching between the hybrid and multibit mode configurations of the array corresponding to array capacity-usage traversing a defined threshold level associated with enhance endurance of the array. (Abstract, Fig. 3 and discussion therein). 
The prior arts of record, however, fail to teach, singly or in combination, the claimed invention as a whole. As such, modification of the prior art of record to include the claimed invention as a whole can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior art themselves. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior art of record to encompass the invention as a whole set forth in the present application. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate or render obvious the invention as a whole as set forth in claim 1. Hence, claims 1-6 are allowable over the prior arts of record.
The Examiner favors the allowance of claims 1-6. Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee. Such 
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jung et al. (US 8677058) teaches a method of performing a write operation in a nonvolatile memory device comprises storing write data in a log block used to update a data block, determining whether a write pattern stored in the log block is a sequential write pattern or a random write pattern, and selecting a new data block for storing merged data in the data block and the log block. The new data block is determined to be a single-level cell block or a multi-level cell block according to the determined write pattern. (Abstract, Fig. 12).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J TABONE JR whose telephone number is (571)272-3827. The examiner can normally be reached M-F 9 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Y Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/JOHN J TABONE  JR/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        11/20/2021